      Case 2:18-cv-00205-wks Document 132 Filed 09/18/20 Page 1 of 7



                      UNITED STATES DISTRICT COURT
                                 FOR THE
                           DISTRICT OF VERMONT

CHERYL ROUSSEAU and PETER         :
ROUSSEAU,                         :
                                  :
     Plaintiffs,                  :
                                  :
            v.                    :    Case No. 2:18-cv-205
                                  :
JOHN BOYD COATES, III, M.D.,      :
and CENTRAL VERMONT MEDICAL       :
CENTER, INC.,                     :
                                  :
     Defendants.                  :

                            OPINION AND ORDER

     In 1977, Defendant John Boyd Coates, M.D. agreed to

artificially inseminate Plaintiff Cheryl Rousseau with genetic

material from an unnamed medical student.        In 2018, Cheryl and

her husband, Plaintiff Peter Rousseau, allegedly discovered that

the biological father of their now-grown daughter is, in fact,

Dr. Coates.      The Complaint brings several causes of action,

including medical malpractice, breach of contract, fraud,

battery, and a claim under the Vermont Consumer Protection Act

(“VCPA”).

     Dr. Coates now moves for summary judgment on the VCPA claim,

arguing that under the version of the VCPA in place in 1977

Plaintiffs’ claims fail as a matter of law.        Plaintiffs oppose

the motion, arguing that the Court must apply the version of the

VCPA in effect in 2018 when their claim accrued, and that Dr.

Coates is not entitled to summary judgment.        For the reasons set

forth below, the motion for partial summary judgment is granted.
         Case 2:18-cv-00205-wks Document 132 Filed 09/18/20 Page 2 of 7



                             Factual Background1

     Peter and Cheryl Rousseau married in October 1974.             Prior to

their marriage, Peter had obtained a vasectomy.            He later

explored whether the vasectomy could be reversed and learned that

it could not.      Consequently, Cheryl Rousseau asked her

gynecologist, Dr. Coates, about artificial insemination services.

Dr. Coates allegedly responded, “we do that.”            Dr. Coates asserts

in his statement of facts that he did not advertise either as an

infertility specialist or that he was able to perform artificial

inseminations.

     In order to perform the artificial insemination, Dr. Coates

required a letter from an attorney stating that Peter Rousseau

would raise any child born from the procedure as his own.                 Peter

obtained the required letter and Cheryl delivered it to Dr.

Coates.     Peter then accompanied Cheryl when she received a test

to ensure her fertility, but waited in a separate room during the

testing.

     Before the insemination procedure, Cheryl and Dr. Coates

discussed the physical attributes of the donor whose genetic

material would be used.        Cheryl explained to Dr. Coates that she


     1
        As required by the Local Rules and the Federal Rules of
Civil Procedure, the parties have submitted statements of fact.
Dr. Coates labels his statement as one of “undisputed” facts, and
the Rousseaus have not disputed his factual assertions. The
Rousseaus, in turn, have submitted a statement of “disputed
facts,” though their assertions are, for the limited purpose of
summary judgment, largely uncontested.

                                       2
         Case 2:18-cv-00205-wks Document 132 Filed 09/18/20 Page 3 of 7



and Peter were seeking a donor who physically resembled her

husband.     Dr. Coates subsequently informed Cheryl that he had

found a donor who met the description of Peter.            In addition to

resembling Peter, the donor was to be a medical student with

above-average intelligence.        After informing Peter that a donor

had been found, Cheryl agreed to go ahead with the procedure.

She and Peter have testified that they would not have authorized

the procedure if they had known that Dr. Coates would be the

donor.

     The Rousseaus paid $75 cash from their joint bank account to

Dr. Coates for the artificial insemination.           After the second

attempt, Cheryl Rousseau became pregnant.           She gave birth to her

daughter, Barbara, on December 27, 1977.

     In October 2018, the Rousseaus reportedly learned for the

first time that Dr. Coates is Barbara’s biological father.

Cheryl Rousseau claims that as a result of this discovery she has

suffered a loss of trust, lost sleep, and has stopped

participating in her normal activities.           Peter Rousseau has

allegedly suffered from anxiety.

                                  Discussion

I.   Summary Judgment Standard

     Summary judgment is appropriate when the record shows that

there is “no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.”             Fed. R. Civ.


                                       3
       Case 2:18-cv-00205-wks Document 132 Filed 09/18/20 Page 4 of 7



P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322

(1986).   Disputes concerning material facts are genuine where the

evidence is such that a reasonable jury could return a verdict

for the non-moving party.      Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 248 (1986).     In deciding whether genuine issues of

material fact exist, the court construes all facts in a light

most favorable to the non-moving party and draws all reasonable

inferences in the non-moving party’s favor.         See Jeffreys v. City

of New York, 426 F.3d 549, 553 (2d Cir. 2005).          However, the

non-moving party “may not rely on conclusory allegations or

unsubstantiated speculation.”       F.D.I.C. v. Great Am. Ins. Co.,

607 F.3d 288, 292 (2d Cir. 2010) (quotation omitted).

II.   Liability Under the VCPA

      Dr. Coates submits that a threshold issue is whether to

apply the version of the VCPA in place in 1977, when he

artificially inseminated Cheryl Rousseau, or the version in

effect in 2018 when the Rousseaus discovered the conduct they now

allege.   The Court need not address that question, since the

statute has always required that the allegedly-unfair or

deceptive act took place “in commerce.”         9 V.S.A. § 2453 (“Unfair

methods of competition in commerce and unfair or deceptive acts

or practices in commerce are hereby declared unlawful.”).               The

further Court finds that, given the Vermont Supreme Court’s

interpretation of “in commerce” in the context of the VCPA, the


                                     4
      Case 2:18-cv-00205-wks Document 132 Filed 09/18/20 Page 5 of 7



conduct alleged in this case did not violate the statute.

     The Vermont Supreme Court has explained that

     the “in commerce” requirement narrows the [VCPA’s]
     application to prohibit only unfair or deceptive acts
     or practices that occur in the consumer marketplace.
     To be considered “in commerce,” the transaction must
     take place “in the context of [an] ongoing business in
     which the defendant holds himself out to the public.”
     Zeeman [v. Black], 273 S.E.2d [910,] 915 [(Ga. Ct. App.
     1980)]. Further, the practice must have a potential
     harmful effect on the consuming public, and thus
     constitute a breach of a duty owed to consumers in
     general. Id. By contrast, transactions resulting not
     from “the conduct of any trade or business” but rather
     from “private negotiations between two individual
     parties who have countervailing rights and liabilities
     established under common law principles of contract,
     tort and property law” remain beyond the purview of the
     statute. Id. (quotation omitted).

Foti Fuels, Inc. v. Kurrle Corp., 2013 VT 111, ¶ 21 (2013).

     Viewing the facts in the light most favorable to the

Rousseaus, Dr. Coates engaged in deceptive acts or practices.

The Court will assume, strictly for the purpose of this analysis,

that the Rousseaus were consumers of his services as defined by

the statute.   Dr. Coates acted in the course of an ongoing

business, his medical practice, in which he held himself out to

the public as a doctor, and his actions allegedly had a harmful

effect on two members of the consuming public.

     The issue becomes more complicated when considering whether

Dr. Coates breached “a duty owed to consumers in general.”             Id.

According to the parties’ statements of fact, Dr. Coates spoke in

private with Cheryl Rousseau.      While he and Cheryl discussed


                                    5
       Case 2:18-cv-00205-wks Document 132 Filed 09/18/20 Page 6 of 7



artificial insemination, he did not advertise insemination

services generally.      And although he may have offered such

services to other patients, there is no evidence of fraud with

those patients, or that, even assuming similar fraudulent

conduct, the conduct occurred outside of “private negotiations.”

Id.   Because the alleged deception in this case took place purely

in the context of a private conversation between two individuals,

and absent any evidence of unlawful conduct in “the consumer

marketplace,” the Rousseaus’ claims are “beyond the purview of

the statute.”    Id.

      Courts in other jurisdictions have followed the Foti Fuels

approach, essentially limiting statutory consumer fraud claims to

the business, rather than the personal/patient, aspects of a

medical practice.      See, e.g., Haynes v. Yale–New Haven Hospital,

699 A.2d 964, 972 (Conn. 1997) (holding that “only the

entrepreneurial or commercial aspects of the [health care]

profession are covered”); Simmons v. Stephenson, 84 S.W.3d 926,

928 (Ky. App. 2002) (affirming summary judgment to doctor on

consumer protection claim because the “allegations in the

complaint did not relate to the entrepreneurial, commercial, or

business aspect of Dr. Stephenson’s practice of medicine.”);

Nelson v. Ho, 564 N.W.2d 482, 486 (Mich. App. 1997) (“Only when

physicians are engaging in the entrepreneurial, commercial, or

business aspect of the practice of medicine are they engaged in


                                     6
      Case 2:18-cv-00205-wks Document 132 Filed 09/18/20 Page 7 of 7



‘trade or commerce’ within the purview of the [Michigan Consumer

Protection Act].”).    For example, the New York Court of Appeals

upheld a consumer’s claim relating to an in vitro fertilization

procedure where the defendants were alleged to have engaged in

“multi-media dissemination of information to the public.”              Karlin

v. IVF Am., Inc., 712 N.E.2d 662, 667 (N.Y. 1999).

     There is no allegation in this case that Dr. Coates publicly

disseminated false or fraudulent information in breach of his

duty to “consumers in general.”         Foti Fuels, 2013 VT 111, ¶ 21.

The Rousseaus claim that it was Cheryl who inquired about

artificial insemination, and that Dr. Coates’ misconduct followed

that purely-private conversation.         The Court therefore finds that

Dr. Coates did not commit consumer fraud “in commerce,” and that

the Rousseaus’ VCPA claim fails as a matter of law.

                               Conclusion

     For the reasons set forth above, Dr. Coates’ motion for

partial summary judgment as to Plaintiffs’ VCPA claim (ECF No.

93) is granted.



     DATED at Burlington, in the District of Vermont, this 18th

day of September, 2020.



                            /s/ William K. Sessions III
                            William K. Sessions III
                            U.S. District Court Judge


                                    7
